FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                         February 23, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,                                  No. 16-5167
                                                (D.C. Nos. 4:16-CV-00540-CVE-FHM
v.                                                   and 4:12-CR-00016-CVE-1)
                                                          (N.D. Oklahoma)
LESLIE SUSAN HARRISON,

      Defendant - Appellant.
                      _________________________________

                                ORDER DENYING
                       CERTIFICATE OF APPEALABILITY*
                        _________________________________

Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.
                   _________________________________


      Leslie Susan Harrison, a federal prisoner proceeding pro se,1 seeks a certificate

of appealability (COA) to challenge the district court’s denial of her 28 U.S.C.

§ 2255 application. Ms. Harrison also requests leave to proceed in forma pauperis.

Exercising jurisdiction under 28 U.S.C. § 1291, we conclude that reasonable jurists

would not find it debatable whether the district court was correct in denying


      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
        Because Ms. Harrison is proceeding pro se, we construe her filings liberally.
See Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994). “[T]his rule of liberal
construction stops, however, at the point at which we begin to serve as [her]
advocate.” United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009).
Ms. Harrison’s § 2255 motion as untimely. Accordingly, we deny the COA, grant the

motion to proceed in forma pauperis, and dismiss the appeal.

                               I.     BACKGROUND

       Following a jury trial in June 2012, Ms. Harrison was found guilty of

conspiracy to manufacture and distribute fifty or more grams of methamphetamine.

See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), 846. The district court sentenced Ms.

Harrison to 360 months’ imprisonment, and she appealed to this court. We vacated

the sentence and remanded for resentencing. United States v. Harrison, 743 F.3d 760

(10th Cir. 2014). On remand, the district court sentenced Ms. Harrison to 136

months’ imprisonment. Ms. Harrison again appealed, but on January 30, 2015, we

affirmed her sentence. See United States v. Harrison, 591 F. App’x 684 (10th Cir.

2015) (unpublished). Ms. Harrison did not seek rehearing or file a petition for writ of

certiorari.

       On August 15, 2016, Ms. Harrison filed a motion to vacate, set aside, or

correct her sentence pursuant to 28 U.S.C. § 2255 and Amendment 794 of the United

States Sentencing Commission Guidelines Manual. The district court first denied the

motion as untimely, concluding Ms. Harrison’s time to file a § 2255 motion expired

on April 30, 2016. Second, the court concluded Amendment 794 is “not retroactive

under the sentencing guidelines, federal statutes, or Tenth Circuit precedent” and

“may not serve as the basis on which to reduce [Ms. Harrison’s] sentence.” Ms.

Harrison timely appealed.



                                              2
                                    II.    ANALYSIS

       Ms. Harrison seeks a COA to challenge the district court’s order denying her

28 U.S.C. § 2255 petition as untimely. “The issuance of a COA is a jurisdictional

prerequisite to an appeal from the denial of an issue raised in a § 2255 motion.”

United States v. Gonzalez, 596 F.3d 1228, 1241 (10th Cir. 2010). Where, as here, the

district court’s decision rests on procedural grounds, we will issue a COA only if the

petitioner “demonstrate[s] both that ‘jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling.’” Clark v. Oklahoma, 468 F.3d 711, 713 (10th Cir. 2006) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Because we conclude jurists of reason

would not find it debatable whether the district court was correct in its procedural

ruling, we need not decide whether the petition states a valid claim of the denial of a

constitutional right.

       The district court ruled the § 2255 motion untimely under 28 U.S.C. § 2255(f).

This section establishes a one-year statute of limitations for filing a § 2255 motion,

running from the latest of four possible dates. 28 U.S.C. § 2255(f)(1)–(4). The

district court determined § 2255(f)(1) applied to Ms. Harrison’s motion—the date of

the final judgment of conviction. If a petitioner does not file a petition for writ of

certiorari with the United States Supreme Court after her direct appeal, the judgment

becomes “final” and the one-year clock starts when “the time for filing a certiorari

petition expires.” United States v. Burch, 202 F.3d 1274, 1279 (10th Cir. 2000). The

                                                 3
time for filing a petition for writ of certiorari expires ninety days after entry of the

judgment. Sup. Ct. R. 13.1. Because Ms. Harrison did not file a petition for writ of

certiorari, her one-year clock began running on April 30, 2015, ninety days after we

affirmed her sentence on January 30, 2015. Thus, her time to file a § 2255 motion

expired on April 30, 2016. She did not file her motion until August 15, 2016, which

was untimely.

       In seeking a COA, Ms. Harrison does not dispute that her § 2255 motion was

untimely under § 2255(f)(1), but contends the district court erred in failing to

consider her motion under § 2255(f)(4), which provides that the statute of limitations

begins to run on “the date on which the facts supporting the claim . . . could have

been discovered through the exercise of due diligence.” 28 U.S.C. § 2254(f)(4). She

claims that Amendment 794 of the United States Sentencing Commission Guidelines

Manual constitutes a “new fact” not discovered until the date the amendment went

into effect—November 1, 2015—and accordingly, her petition was timely filed

because it was filed before November 1, 2016.

       But Ms. Harrison cites no authority to support her assertion that an amendment

to the sentencing guidelines constitutes a “fact” that would reset the one-year statute

of limitations under § 2255(f)(4). A change or clarification of controlling law is not a

“fact” within the meaning of § 2255(f)(4). See Barreto-Barreto v. United States, 551
F.3d 95, 99 n.4 (1st Cir. 2008) (“[T]he discovery of a new legal theory does not

constitute a discoverable ‘fact’ for purposes of § 2255(f)(4).”); Lo v. Endicott, 506
F.3d 572, 575 (7th Cir. 2007) (state supreme court’s clarification of the law is not a

                                                4
“factual predicate” under § 2255(f)(4)); E.J.R.E. v. United States, 453 F.3d 1094,

1097–98 (8th Cir. 2006) (a federal court of appeals decision is not a discoverable fact

under § 2255(f)(4)); Shannon v. Newland, 410 F.3d 1083, 1088–89 (9th Cir. 2005)

(state supreme court’s decision is not a “fact” entitling application of § 2255(f)(4));

United States v. Pollard, 161 F. Supp. 2d 1, 10 (D.D.C. 2001) (concluding

§ 2254(f)(4) “is only triggered when a defendant discovers facts, not the legal

consequences of those facts”); United States v. Hines, 592 F. App’x 755, 756 (10th

Cir. 2015) (unpublished) (holding a Supreme Court decision “does not constitute a

newly discovered fact under § 2255(f)(4)”).

      An exception to this rule, as detailed in Johnson v. United States, provides that

the vacatur of a prior conviction enhancing a defendant’s sentence is a “fact” under

§ 2255(f)(4) that resets the statute of limitations. 544 U.S. 295, 302 (2005); cf.

United States v. Cox, 83 F.3d 336, 339 (10th Cir. 1996) (“If a defendant successfully

attacks state sentences, he may then apply for reopening of any federal sentence

enhanced by the state sentences.”).

      Here, the district court found Ms. Harrison did not “identify any facts that

could not be discovered until months after her sentence was finalized,” and “all the

facts related to her sentence were necessarily available at her resentencing in 2014.”

Amendment 794 to the sentencing guidelines is not a “fact” relating to Ms.

Harrison’s criminal history and does not otherwise allow her to invoke § 2254(f)(4).

United States v. Bazaldua, Nos. 06-CR-0100 (JNE/JSM) & 16-CV-2479 (JNE), 2016
WL 5858634, at *1 (D. Minn. Oct. 5, 2016) (unpublished) (“Amendment 794 to the

                                               5
Sentencing Guidelines . . . is not a basis for Bazaldua to invoke § 2255(f)(4).”).

Therefore, because we conclude reasonable jurists could not debate whether the

district court correctly applied the date of the final judgment of conviction, see 28

U.S.C. § 2255(f)(1), we deny Ms. Harrison a COA.2

      As a final matter, we turn to Ms. Harrison’s motion to proceed in forma

pauperis on appeal. After reviewing Ms. Harrison’s affidavit in support of her

motion, we conclude she has demonstrated “a financial inability to pay the required

fees and the existence of a reasoned, nonfrivolous argument on the law and facts in

support of the issues raised on appeal.” McIntosh v. U.S. Parole Comm’n, 115 F.3d
809, 812 (10th Cir. 1997) (internal quotation marks omitted). We therefore grant her

request to proceed in forma pauperis on appeal.

      CONCLUSION

      Reasonable jurists could not debate whether the district court correctly

dismissed Ms. Harrison’s § 2255 petition as untimely. Accordingly, we DENY her

request for a COA and DISMISS the appeal. We also GRANT Ms. Harrison’s motion

to proceed in forma pauperis on appeal.

                                                ENTERED FOR THE COURT


                                                Carolyn B. McHugh
                                                Circuit Judge



      2
        We do not address whether Amendment 794 should be retroactively applied
to Ms. Harrison’s sentence under 18 U.S.C. § 3582(c) because she has waived this
argument.
                                               6